Carpinello, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged with violating prison disciplinary rules prohibiting fighting, assaulting another inmate, engaging in violent conduct and possessing a weapon. Having pleaded guilty to fighting, engaging in violent conduct and possessing a weapon, the only issue before us is whether substantial evi*678deuce supports the Hearing Officer’s determination finding him guilty of the assault charge. The misbehavior report, which incorporated a deposition of the investigating officer, together with medical reports detailing the victim’s injuries and petitioner’s own testimony, constitute substantial evidence to support this determination (see, Matter of Burgos v Coughlin, 108 AD2d 194, lv denied 66 NY2d 603). We are further unpersuaded by petitioner’s assertion that he was improperly denied the right to call a character witness (see, Matter of Oliver v Kelly, 125 AD2d 947, lv denied 69 NY2d 608). His remaining arguments, to the extent preserved, have been examined and found to be without merit.
Cardona, P. J., Mercure, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.